         Case 20-32519 Document 1506 Filed in TXSB on 08/21/20 Page 1 of 3
                                      Electronic Appearance Sheet


Scott Greissman, White & Case
Client(s): Deutsche Bank AG, NY Branch, Prepetition ABL Agent

Jason Brookner, Gray Reed
Client(s): Deutsche Bank AG, NY Branch, Prepetition ABL Agent

Andrew Leblanc, Milbank LLP
Client(s): Ares Management Corp.

Dennis Dunne, Milbank LLP
Client(s): Ares Management Corp.

Lenard Parkins, Parkins Lee & Rubio LLP
Client(s): Marble Ridge Capital, LP; Marble Ridge Master Fund LP; Mr. Dan Kamensky

Jordan Goldstein, Selendy & Gay PLLC
Client(s): UMB Bank, N.A.

Edward Weisfelner, Brown Rudnick LLP
Client(s): Marble Ridge Capital LP and Marble Rodge Master Fund LP

Patricia Tomasco, Quinn Emanuel Urquhart & Sullivan, LLP
Client(s): Davidson Kempner Capital Management LP

John Higgins, Porter Hedges LLP
Client(s): Ad hoc Noteholder Committee

Jason Enright, Winstead PC
Client(s): Annaly CRE LLC

Lee Woodard, Harris Beach PLLC
Client(s): Lexon Insurance Co

Kyung Lee, Parkins Lee & Rubio LLP
Client(s): Dan Kamensky, Marble Ridge Capital LP and Marble Ridge Master Fund

Hugh Ray, Pillsbury, Winthrop, Shaw, Pittman, LLP
Client(s): CPP Investment Board USRE, Inc.

Jonathan Koevary, Olshan Frome Wolosky LLP
Client(s): Gorski Group, Ltd.

Benjamin Kadden, Lugenbuhl
Client(s): Wilmington Savings Fund Society, FSB, in its capacity as Trustee under that certain (i)
Indenture, dated as of May 27, 1998, among The Neiman Marcus Group LLC (f/k/a The Neiman Marcus
Group, Inc.), as issuer, and Neiman Marcus Group LTD Inc. (f/k/a Neiman Marcus, Inc.), as guarantor, (ii)
First Supplemental Indenture, dated as of July 11, 2006, (iii) Second Supplemental Indenture, dated as of



Page 1 of 3
         Case 20-32519 Document 1506 Filed in TXSB on 08/21/20 Page 2 of 3
                                       Electronic Appearance Sheet


August 14, 2006, and (iv) Third Supplemental Indenture, dated as of June 7, 2019, for the 7.125% Senior
Debentures due 2028

Hector Duran, U.S. Department of Justice
Client(s): U.S. Trustee

Rachael Smiley, Ross & Smith, PC
Client(s): Bal Harbour Shops, LLC

Andrew Leblanc, Milbank LLP
Client(s): Ares

Alice Eaton, Paul, Weiss, Rifkind, Wharton & Garrison LLP
Client(s): Ad Hoc Committee of Secured Noteholders

Susan Mathews, Baker Donelson
Client(s): Dena Kemp, Inc.

Gavin Campbell, Kirkland & Ellis LLP
Client(s): Debtors

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.,

Brent Carlson, none
Client(s): Spec Built

Louis Strubeck, Norton Rose Fulbright
Client(s): Ares Capital

Gregory Hesse, Hunton, Andrews Kurth
Client(s): Capital One

Maxim Litvak, Pachulski Stang Ziehl & Jones LLP
Client(s): Creditors' Committee

Emil Kleinhaus, Wachtell, Lipton, Rosen & Katz
Client(s): Ad Hoc Group of First Lien Lenders

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Michael Warner, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Benjamin Wallen, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors



Page 2 of 3
         Case 20-32519 Document 1506 Filed in TXSB on 08/21/20 Page 3 of 3
                                     Electronic Appearance Sheet


Maxim Litvak, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Alan Kornfeld, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Dave Barton, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Jeffrey Dulberg, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Jeffrey Pomerantz, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Richard Pachulski, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Ben Wertz, M-III
Client(s): Advisor to UCC




Page 3 of 3
